Citation Nr: 1122035	
Decision Date: 06/07/11    Archive Date: 06/20/11

DOCKET NO.  02-03 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The Veteran served on active duty from July 1961 to July 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in July 2001 of the Pittsburg, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).

In January 2004, the Board remanded several matters on appeal, to include this claim, for a hearing to be held.  In December 2004, the Veteran testified before the undersigned in a Travel Board hearing.  The tape recording of that proceeding appeared to have been interrupted, and as a result, the transcript was incomplete.  The Veteran was offered the option of testifying at a subsequent hearing.  In July 2005, the Veteran testified in a video conference hearing with the undersigned from the Pittsburg RO.  A full transcript of that proceeding has been associated with the claims folder.

The Board remanded matters on appeal, to include this claim, again in November 2005, December 2006, and September 2009 for additional development.  

In March 2011, the RO received the Veteran's VA medical records for chiropractic treatment between 2009 and 2011.  In April 2011, the exact same records were submitted to the Board via the Veteran's representative, along with a waiver of RO consideration.  Since the April 2011 submission was identical to the March 2011 submission and the Veteran waived RO consideration of those medical records, there is no need to remand this case for issuance of a supplemental statement of the case.

As noted in the Board's September 2009 decision/remand, the RO awarded a 10 percent disability rating for traumatic brain injury in March 2009, effective from April 2006.  The Board advised the Veteran that he had until April 13, 2010 to file a notice of disagreement.  Since there is no indication in the file that he did so, the Board continues to lack jurisdiction over this issue.  


FINDING OF FACT

The Veteran's service-connected disabilities do not preclude him from obtaining and retaining substantially gainful employment.  


CONCLUSION OF LAW

The criteria for entitlement to a total rating based on individual unemployability have not been met.  38 U.S.C.A. §  1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As noted above, this appeal was remanded several times.  In January 2004, the Board remanded several matters on appeal, to include this claim, for a hearing to be held.  In December 2004, the Veteran testified before the undersigned in a Travel Board hearing and again testified in a video conference hearing in July 2005.  Therefore, there has been compliance with the 2004 Remand. 

The Board remanded this appeal, to include this claim, in November 2005 and December 2006, but that was for the purpose of developing the other claims that were on appeal.  There were no instructions specific to the TDIU claim, so there is no issue of compliance with the 2005 and 2006 Remands. 

The Board remanded this claim in September 2009 for the purpose of providing the Veteran an appropriate VA examination with opinions as to the effect of his service-connected disabilities on his employment.  This was done in February 2010.  As discussed in more detail below, the Board finds this examination was adequate, and the examiner complied with the Remand instructions.  Therefore, there has been compliance with the 2009 Remand. 

The Board has thoroughly reviewed all the evidence in the Veteran's claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000). 

The Board notes there is extensive medical evidence in the file documenting the Veteran's medical history, to include service treatment records, VA outpatient records and VA examination reports dated from 1967 to 2011, private medical records, and records from the Social Security Administration.  This evidence was reviewed, as well, but it is the more recent evidence that is of utmost importance in deciding this claim.  Similarly, the Veteran's claims folder contains voluminous records documenting treatment for various disorders of the spine and right upper extremity.  However, since service connection has been denied for those conditions, the Board will not detail such evidence herein.

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

During service, the Veteran was involved in a motor vehicle accident in February 1964, in which he sustained injuries to his skull, brain, and face.  As per his service treatment records, he was diagnosed with a right temporal fracture with an open brain injury and a complex laceration to his scalp.  On February 25, 1964, two days after the accident, he underwent a craniectomy as well as an open reduction and internal fixation of a portion of his skull fracture.  

Essentially, the veteran contends that he is unable to maintain substantially gainful employment due to his service-connected disabilities.  Due to the injuries he suffered in the motor vehicle accident, he has several service-connected disabilities as follows.  

The Veteran's service-connected skull defect, residual to a fracture, is evaluated as 50 percent disabling under Diagnostic Code 5296.  This evaluation is warranted for loss of part of the skull, both inner and outer tables, without a brain hernia, when involving, an area larger than the size of a 50-cent piece or 1.140 inches squared (7.355 centimeters squared).    

The Veteran's service-connected residuals of traumatic brain injury, to include headaches, are evaluated as 10 percent disabling under Diagnostic Codes 8045-9304.  This evaluation is warranted for headaches.

The Veteran's service-connected disfiguring scars of the face and skull are evaluated as 30 percent disabling under Diagnostic Code 7800.  This evaluation is warranted for severe scars, especially if producing a marked and unsightly deformity of the eyelids, lips or auricles (under the criteria in effect prior to August 30, 2002), or for scars with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement (under the criteria in effect as of August 30, 2002).

The Veteran's service-connected calcification of the right maxillary sinus is evaluated as 10 percent disabling under Diagnostic Code 6513.  This evaluation is warranted for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.

The accident also caused, among other things, a stretching of the right vertebral artery, which has left the Veteran with right vertebral artery stenosis.  This service-connected disability has been rated as noncompensable under Diagnostic Code 7111 since separation from service in 1964.  

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  The Veteran's combined evaluation is 70 percent.  Therefore, he meets the schedular criteria for consideration of unemployability under 38 C.F.R. § 4.16(a), and the only remaining question in this case is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

In determining unemployability status, the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the above percentages for service-connected disabilities are met and in the judgment of the rating agency such service-connected disabilities render the Veteran unemployable.  38 C.F.R. § 4.16(a).  There is medical evidence of record showing that the Veteran has other disabling conditions, especially nonservice-connected cervical and lumbar spine disorders, as well as a right arm disorder.  However, these have not been taken into account by the Board in evaluating his individual unemployability status.

The United States Court of Appeals for Veterans Claims (formerly the United States Court of Veterans Appeals) (Court) has stated: 

In determining whether appellant is entitled to a total disability rating based upon individual unemployability, neither appellant's non-service-connected disabilities nor his advancing age may be considered.  See 38 C.F.R. § 3.341(a) (1992); Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992).  The Board's task was to determine whether there are circumstances in this case apart from the non-service-connected conditions and advancing age which would justify a total disability rating based on unemployability.  In other words, the BVA must determine if there are circumstances, apart from non-service-connected disabilities, that place this veteran in a different position than other veterans with an 80 [percent] combined disability rating.  See 38 C.F.R. § 4.16(a) (1992).

Van Hoose v. Brown, 4 Vet. App. 361, 363 (1995). 

The Veteran has a high school education, and he has also received specialized training in meat cutting and driving a school bus.  His last occupation was driving a tour bus, and he left that position in 2001.  Before that, he drove a truck for another company from 1996-1999.  

Essentially, the Veteran claims that the residuals of the motor vehicle accident, to include the skull defect prevent him from working.  Since the TDIU claim (and associated increased rating and service connection claims) was filed in 2001, the Veteran has been afforded multiple compensation and pension examinations.  Again, to reiterate, the Veteran's claims folder contains voluminous records documenting treatment for various disorders of the spine and right upper extremity.  Although the Veteran has made allegations as to how these disabilities affect his employment, they are not service-connected conditions.  Only the service-connected conditions can be considered.  

To summarize, VA examinations in July 2001 noted a large right anterior skull defect (but no brain hernia); disfiguring scars of the right face and right side of his skull; complaints of nasal discharge and sinus headaches due to intermittent sinusitis (with intermittent prescription of antibiotics for sinus infections); and asymptomatic vertebral artery stenosis.  

As for employment, the Veteran indicated during the July 2001 VA examination that he still had an active commercial driver's license, and he was a professional truck driver, although he was not working at that time.  He was independent in activities of daily living (ADLs), and he drove his own automobile.  The VA examiner concluded that the Veteran's service-connected disabilities did not render him unemployable.  He was neurologically intact, alert, oriented, and fully functional.  

On his 2001 application for disability benefits from the Social Security Administration (SSA), the Veteran stated that the conditions that prevented him from working were a right arm disorder (to include weakness and loss of strength) and deterioration of the cervical spine.  He stated that he became unable to work in October 2000, at which time he changed from a full-time position driving trucks to a part-time position as a substitute school bus driver.  

In May 2002, the Veteran had a hearing at the RO before a Decision Review Officer.  In pertinent part, he testified that he had driven tractor-trailer trucks for 22 years, leaving that position in 1999.  He felt he had been denied employment once people saw his skull defect.

In 2003, the SSA awarded the Veteran disability benefits based on the primary diagnosis of degenerative disease of the cervical spine and a secondary diagnosis of right hand ulnar neuropathy.  The SSA decision discussed the physical limitations the Veteran had due to these two conditions, along with the "unrelenting" pain he experienced in the neck, shoulder, back, right arm, elbow, and hand.  Nowhere in the SSA decision were the Veteran's service-connected disabilities addressed.

In July 2005 testimony before the undersigned, the Veteran stated that he no longer felt it was safe to drive a school bus and he could no longer pass a physical examination for employment.                          

After the hearing, the Veteran's VA medical records for treatment between 2001 and 2005 were associated with his file.  There were times when he discussed with his providers that he no longer felt able to drive.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            

The Veteran underwent another series of VA examinations in April 2006.  To summarize, the examinations continued to show a noticeable skull defect (but no brain hernia) and disfiguring scars of the right face and skull.  The Veteran continued to complaint of nasal discharge and sinus headaches due to intermittent sinusitis with periodic use of antibiotics for infections.  Additional examinations were provided in 2006 to address the Veteran's complaints of headaches and memory loss.  The Veteran was alert, attentive, oriented, and was conversive without paraphasia.  The examiner stated that the history was consistent with a moderately severe frontal and temporal lobe brain injury.  A brain CT scan showed right frontal post-traumatic encephalomalacia from the in-service motor vehicle accident, consistent with the findings shown on the examination.

The examiner inquired as to the Veteran's employment, and the Veteran reported that he was retired.  He then stated that he quit driving a school bus because of his right arm disorder.  He noted that he stays active around the house, rides a bike, and goes hunting.  

The Veteran underwent additional VA examinations in October 2008 to evaluate his claims for service connection for the cervical spine and right arm disorders.  It was noted that the Veteran was an active volunteer at the VA medical facility.  He still rode his bicycle occasionally, hunted, and planned to resume swimming.  He was independent in the ADLs.  The employment history remained the same as that described above.  

Because of the Veteran's status as a volunteer at the Butler VA medical facility, he underwent additional VA examinations in January 2009 to evaluate his claims for service connection for the cervical spine and right arm disorders.  He reported that he stopped driving tractor trailers in 1999 due to neck pain and right arm pain and weakness.  

In an April 2009 statement, the Veteran indicated that he was no longer capable of working because of his service-connected disabilities, because he could not pass a physical examination.  

Finally, the Veteran underwent another VA examination in February 2010 for the express purpose of obtaining opinions as to the effect of his service-connected disabilities on his employment.  It was noted that he was a volunteer driver at the VA medical facility.  The examiner thoroughly reviewed the Veteran's service-connected and nonservice-connected conditions.  In addition to his volunteer work at the VA medical facility, the Veteran also volunteered for the fire/police station in his town, handling crowd control in an emergency.  He stated that he stopped driving tractor trailers after he "jack-knifed" in 1999.  The objective findings regarding the service-connected disabilities remained the same as those described above.  

The examiner opined that the Veteran's biggest physical problem is his cervical spine degenerative disc disease with degenerative joint disease.  The skull defect was not noticeable when the Veteran wore a hat, and the examiner stated this would not preclude the Veteran from a job.  Although also service-connected for traumatic brain injury with a chronic flat affect, the Veteran was alert and oriented, and the examiner did not see this condition as a reason for not being employed.  The right vertebra artery stenosis is asymptomatic and does not preclude employment.  The sinus condition was stable with steroid usage, and, although it would not be advisable for the Veteran to work in a damp, cold atmosphere, he otherwise had normal job capacity.  The examiner concluded by stating that the Veteran's nonservice-connected physical problems were more the reason why physical or laborious jobs were not feasible for him.  

In a March 2010 statement, the Veteran questioned the competency of the VA examiner, stating that he found it offensive that the examiner felt he could "wear a hat."   He stated that he had constant pain and could not turn his neck.  He also stated that he had numbness on the right side of his face, with the cheek bone and eye drooping.  In a January 2011 statement, the Veteran again stated that he disagreed with the VA examiner's assessment.  He also stated that although he volunteered for van services, he had been physically unable to participate for the prior year.  The Veteran submitted a copy of the 2010 VA examination report, annotating it to indicate that he had had a right knee replacement in October 2010; that he suffered daily from neck and back pain; that he had numbness under the nose, across the middle of the face to the ear; that he definitely had scarring and a skull depression; and that he felt 90 percent of his complaints were service connected.  

In April 2011, through his representative, the Veteran submitted records concerning VA chiropractic treatment provided between 2009 and 2011.  These records showed complaints of neck, back, knee, and ankle pain.  There were no findings regarding the service-connected disabilities.  The only record relevant to this claim was dated in April 2009, wherein it was noted that the Veteran used to drive a tractor trailer for a living, but that caused increased neck pain.  That, along with the right arm weakness, made him retire because he did not feel safe driving and did not want to get into "another" accident.  

Although the veteran maintains that his service-connected conditions render him unemployable, the preponderance of the evidence is against such a conclusion.  First, it must be noted that despite his service-connected complaints, the Veteran did not leave his long-term employment because of his service-connected disabilities.  Rather, he has frequently reported ending his employment because of neck and right arm disorders.  Although he feels those conditions should be service-connected, the fact is they are not, and any impairment due to those medical conditions cannot be considered by VA in adjudicating his claim for TDIU.  

Second, there are absolutely no medical opinions of record indicating that the Veteran is totally disabled or unemployable due to his service-connected conditions or that he is incapable of doing any type of productive work.  Rather, medical professionals have consistently concluded that although the Veteran may be limited in his abilities by the service-connected conditions, they are not of sufficient severity to result in unemployment.  The Veteran's limitations from the service-connected conditions are recognized by the combined rating of 70 percent.  The evidence does not indicate that the Veteran's service-connected conditions, as a whole, affect his ability to perform light or medium duty work, or some other type of substantially gainful employment.  Looking at the Veteran's occupational history, his service-connected conditions do not prevent him from engaging in his prior employment as a truck driver since he remains functionally capable of performing similar jobs when only considering the service-connected conditions.  There is also no medical opinion that he is physically incapable of performing sedentary work.  In fact, for many years after he ceased employment, he remained capable of performing volunteer work, including driving at the VA medical facility.

As noted, the Social Security Administration has found the Veteran totally disabled.  However, this was based solely on his neck and right arm conditions, which are not service-connected disabilities.  On its face, the Social Security decision was not based, in any part, on his service-connected conditions. 

The Veteran's service-connected conditions are not shown to be of such severity as to preclude gainful employment.  In Van Hoose, the Court noted, 

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  

Van Hoose, 4 Vet. App. at 363 (citation omitted).  In this case, as in Van Hoose, there simply is no evidence of unusual or exceptional circumstances to warrant a total disability rating based on the Veteran's service-connected disabilities alone.  The record does not reflect any periods of hospitalization for the Veteran's service-connected conditions, and the overwhelming majority of the VA and private outpatient treatment focuses on other disabilities. 

Accordingly, given the evidence of record, the Board finds that the Veteran's service-connected conditions alone do not result in marked interference with employment.  See 38 C.F.R. § 3.321(b)(1).  Although he has not held employment since 2001, the preponderance of the evidence is against finding that his service-connected conditions have resulted in his unemployability.  In the absence of any evidence of unusual or exceptional circumstances beyond what is contemplated by the assigned disability evaluation of 70 percent, the preponderance of the evidence is against the Veteran's claim that he is precluded from securing substantially gainful employment solely by reason of his service-connected disabilities or that he is incapable of performing the physical acts required by employment due solely to his service-connected disabilities, even when his disabilities are assessed in the context of subjective factors such as his occupational background and level of education.  Therefore, a total disability rating for compensation purposes based on individual unemployability is not warranted in this case.

 VA's Duties to Notify and to Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was collectively provided with 38 U.S.C.A. § 5103-compliant notice in December 2005, April 2006, March 2007, and October 2008 letters.  As to the timing deficiency with respect to the notice letters, the record reflects that his claim was last readjudicated in a supplemental statement of the case in December 2010, thereby curing the deficiency.  Mayfield, 444 F.3d at 1333.

In short, the Veteran has received the notice to which he is entitled in connection with the current claim.
  
With respect to VA's duty to assist the Veteran, pertinent records from all relevant and available sources identified by him, and for which he authorized VA to request, were obtained by the RO or provided by the Veteran himself.  His records were also obtained from the Social Security Administration. 

The record also shows that the Veteran has been examined on several occasions by VA in connection with the appeal, most recently in February 2010.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran argues, most recently in a March 2010 statement, that examinations have been inadequate, and his representative has argued in the past that examinations were inadequate because they were conducted by a physician's assistant.  However, the Board finds that the examinations in this case that specifically addressed the question of the Veteran's ability to be employed are adequate.  The Board is entitled to assume the competence of a VA examiner. See Hilkert v. West, 12 Vet.App. 145, 151 (1999) ("[T]he Board implicitly accepted [the VA examiner's] competency by accepting and relying upon the conclusions in her opinion."), aff'd, 232 F.3d 908 (Fed.Cir.2000). Further, the Veteran must show, by evidence other than mere allegation, that the Board cannot rely on an examiner in a particular case.  There is absolutely no legal requirement that medical examinations only be conducted by physicians.  The physician's assistant in this case has examined the Veteran many times, and there is no objective indication that he is not competent and qualified to examine the Veteran and provide opinions.  

Furthermore, the VA opinions obtained in this case are more than adequate, as each is predicated on a full reading of the medical records in the Veteran's claims file, considered all of the pertinent evidence of record, and provided a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal have been met.  See 38 C.F.R. § 3.159(c)(4).  The VA examination reports are thorough and supported by the record.  The examinations noted above are therefore adequate upon which to base a decision.

In sum, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.  Therefore, the Veteran has not been prejudiced as a result of the Board proceeding to the merits of the claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 


ORDER

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


